United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3027                                                September Term, 2020
                                                                     1:21-cr-00088-DLF-1
                                                      Filed On: July 9, 2021
United States of America,

              Appellee

       v.

Ronald L. Sandlin,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers, Millett, and Katsas, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

       ORDERED AND ADJUDGED that the district court’s pretrial detention order
entered on April 13, 2021 be affirmed. Appellant has not shown that the district court
clearly erred in finding that no condition or combination of conditions of release would
reasonably assure the safety of the community and the appearance of appellant. See
18 U.S.C. § 3142(e)(1); United States v. Munchel, 991 F.3d 1273, 1282 (D.C. Cir.
2021); United States v. Vasquez-Benitez, 919 F.3d 546, 551 (D.C. Cir. 2019).

       As we explained in Munchel, “those who actually assaulted police officers and
broke through windows, doors, and barricades, and those who aided, conspired with,
planned, or coordinated such actions, are in a different category of dangerousness than
those who cheered on the violence or entered the Capitol after others cleared the way.”
Munchel, 991 F.3d at 1284. Based on the government’s proffered evidence, including
video recordings, the district court here found that appellant coordinated with others
and prepared for violence in the days and weeks leading up to January 6, 2021, that
appellant expressed a willingness to use force to occupy the Capitol on the day of
January 6, and that appellant actually committed violent acts once inside the Capitol
that day. Specifically, the district court found that appellant joined a group of protestors
that overpowered several police officers who were defending the Capitol, allowing other
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3027                                                September Term, 2020

individuals to enter the building through an exterior door; that appellant, during this
altercation, pulled on an officer’s helmet in an apparent attempt to remove it; and that
appellant, in a separate incident, struck another officer who was attempting to secure
doors to the Senate chamber. The district court further found that, in the weeks after
January 6, appellant “crisscross[ed] the country” to evade law enforcement, used
encrypted communications, and deleted incriminating social media posts. Appellant
has not shown that these findings were clearly erroneous, nor has he shown that the
district court failed to hold the government to its burden of proof. See id. at 1280;
Vasquez-Benitez, 919 F.3d at 551. Finally, because appellant did not preserve his
challenge to the district court’s consideration of his tax debt as part of its detention
analysis under 18 U.S.C. § 3142(g), review is for plain error, which appellant has not
shown. See United States v. Olano, 507 U.S. 725, 734 (1993); United States v. Brown,
892 F.3d 385, 393 (D.C. Cir. 2018).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Red. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Scott H. Atchue
                                                         Deputy Clerk




                                          Page 2